EXHIBIT 10.20

 

Execution Version

 

SHAREHOLDER AGREEMENT

 

dated as of

 

September 1, 2005

 

between

 

BOWNE & CO., INC.

 

and

 

LIONBRIDGE TECHNOLOGIES, INC.



--------------------------------------------------------------------------------

ARTICLE 1         Definitions

       SECTION 1.01.   DEFINITIONS    1

ARTICLE 2         Board of Directors

            SECTION 2.01.   COMPOSITION OF THE BOARD    3        SECTION 2.02.  
REPLACEMENT OF THE BUYER DESIGNEE    3

ARTICLE 3         Registration Rights

            SECTION 3.01.   DEMAND REGISTRATION    4        SECTION 3.02.  
PIGGYBACK REGISTRATION    5        SECTION 3.03.   REDUCTION OF OFFERING    5  
     SECTION 3.04.   FILINGS; INFORMATION    5        SECTION 3.05.  
REGISTRATION EXPENSES    8        SECTION 3.06.   INDEMNIFICATION BY THE BUYER
   8        SECTION 3.07.   INDEMNIFICATION BY THE PARENT    9        SECTION
3.08.   CONDUCT OF INDEMNIFICATION PROCEEDINGS    9        SECTION 3.09.  
CONTRIBUTION    10        SECTION 3.10.   TERMINATION    11

ARTICLE 4         Certain Covenants And Agreements

            SECTION 4.01.   RULE 144    11

ARTICLE 5         Right Of First Offer

            SECTION 5.01.   RESTRICTIONS ON TRANSFER    11        SECTION 5.02.
  OFFER OF SALE; NOTICE OF PROPOSED SALE    12        SECTION 5.03.   BUYER’S
OPTION TO PURCHASE    12        SECTION 5.04.   RESTRICTION ON TRANSFER TO
COMPETITORS OF THE BUYER    12

ARTICLE 6         Standstill

            SECTION 6.01.   PURCHASES OF SHARES OF BUYER COMMON STOCK    13

ARTICLE 7         Miscellaneous

            SECTION 7.01.   BINDING EFFECT; ASSIGNABILITY; BENEFIT    13     
  SECTION 7.02.   NOTICES    14        SECTION 7.03.   WAIVER; AMENDMENT    14

 

1



--------------------------------------------------------------------------------

    SECTION 7.04.

  FEES AND EXPENSES    14

    SECTION 7.05.

  GOVERNING LAW    14

    SECTION 7.06.

  WAIVER OF JURY TRIAL    15

    SECTION 7.07.

  SPECIFIC ENFORCEMENT    15

    SECTION 7.08.

  COUNTERPARTS; EFFECTIVENESS    15

    SECTION 7.09.

  ENTIRE AGREEMENT    15

    SECTION 7.10.

  CAPTIONS    15

    SECTION 7.11.

  SEVERABILITY    15

    SECTION 7.12.

  JURISDICTION; AGENTS FOR SERVICE OF PROCESS    15

    SECTION 7.13.

  CONSTRUCTION    16

 

2



--------------------------------------------------------------------------------

SHAREHOLDER AGREEMENT

 

AGREEMENT dated as of September 1, 2005 by and between Bowne & Co., Inc., a
Delaware corporation (the “Parent”) and Lionbridge Technologies, Inc., a
Delaware corporation (the “Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Parent and the Buyer have entered into an Agreement and Plan of
Merger (the “Purchase Agreement”) dated as of June 27, 2005, pursuant to which,
among other things, the Buyer shall purchase the Stock.

 

WHEREAS, effective from the Closing Date, the Parent’s initial designee, Philip
E. Kucera, has been appointed to serve as Director on the Board of the Buyer;
and

 

WHEREAS, pursuant to provisions of the Purchase Agreement, the Buyer and the
Parent have agreed to execute and deliver this Agreement on the Closing Date;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Purchase Agreement, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

 

“Adjustment Event” means any stock dividend, stock split, reverse split,
recapitalization, reclassification or other like change with respect to the
Buyer Common Stock.

 

“Affiliate” means any affiliate, as defined in Rule 12b-2 under the Exchange
Act.

 

“Average Closing Price” shall have the meaning set forth in the Purchase
Agreement.

 

“Board” means the board of directors of the Buyer.

 

“Business Day” means any day other than (a) a Saturday, Sunday or (b) a day on
which banking institutions in Boston, Massachusetts or New York, New York are
permitted or required by law, executive order or governmental decree to remain
closed.

 

“Buyer Common Stock” means the shares of common stock, $0.01 par value per
share, of the Buyer.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Director” means a director of the Buyer.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Public Offering” means an underwritten public offering of Buyer Common Stock
pursuant to an effective registration statement under the Securities Act, other
than pursuant to a registration statement on Form S-4 or Form S-8 or any similar
or successor form.

 

“Reasonable Best Efforts” means best efforts, to the extent commercially
reasonable.

 

“Registrable Securities” means, at any time, the Shares held by the Parent,
including any Shares of Buyer Common Stock and any securities of the Buyer
issued or issuable in respect of such Shares as the result of an Adjustment
Event.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of Buyer Common Stock received by the Parent as Stock
Consideration.

 

“Shelf Registration” means a Demand Registration for an offering to be made on a
continuous basis pursuant to Rule 415 of the Securities Act registering the
resale of Registrable Securities held by the Parent.

 

“Stock” means the shares of common stock, $.01 par value per share, of BGS
Companies Inc., a Delaware corporation.

 

“Stock Consideration” shall have the meaning set forth in the Purchase
Agreement.

 

“Subsidiary” means with respect to any person, (a) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is owned by such person directly or indirectly
through one or more Subsidiaries of such person and (b) any partnership,
association, joint venture or other entity in which such person directly or
indirectly through one or more Subsidiaries of such person has more than a 50%
equity interest.

 

“Underwritten Registration” means a Demand Registration for an underwritten
public offering of Registrable Securities.

 

2



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

 

Buyer

   Preamble  

Damages

   3.06       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Demand Registration

   3.01 (a)     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Indemnified Party

   3.08       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Indemnifying Party

   3.08       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Offered Shares

   5.02       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Offeror

   5.02       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Option Period

   5.03       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Parent

   Preamble  

Piggyback Registration

   3.02       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Purchase Agreement

   Recitals  

Registration Statement

   3.01 (a)     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Sale Notice

   5.02       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Transfer

   5.01       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ARTICLE 2

 

BOARD OF DIRECTORS

 

SECTION 2.01. Composition of the Board. (a) At all times from and after the
Closing Date, at the termination of the term of Philip E. Kucera, who was
appointed as a Director effective from the Closing Date, or at the termination
of the term of any subsequent designee of the Parent appointed in the manner set
forth below, or upon the death, disability, incapacity, retirement, resignation,
disqualification, removal or otherwise of Philip E. Kucera or any such
subsequent designee of the Parent, the Parent will have the right to designate
one representative to serve as a Director who is reasonably acceptable to the
Buyer; provided the Parent will no longer have such right from and after the
first time that the number of shares beneficially owned by the Parent is less
than 50% of the number of Shares constituting the Stock Consideration (as
adjusted for any Adjustment Event).

 

(b) At such time as Parent no longer has the right to designate a Director
pursuant to Section 2.01(a), the Parent shall promptly direct the Director then
designated by the Parent to resign from the Board.

 

SECTION 2.02. Replacement of the Buyer Designee. (a) If prior to the expiration
of the term of Philip E. Kucera or any subsequent designee of the Parent, Philip
E. Kucera or such subsequent designee of the Parent is no longer a Director as a
result of death, disability, incapacity, retirement, resignation,
disqualification, removal or otherwise, then subject to the limitations set
forth in Section 2.01(a), to the extent permissible under applicable law, Buyer
agrees that it shall appoint a person designated by the Parent in accordance
with Section 2.01(a) as Director in the same class of the Board as his or her
predecessor (or if it is not permissible under applicable law to appoint a
Director to such class, then to another class, or if more than one class is
permissible, to the class of the Board with the longest term outstanding),
provided

 

3



--------------------------------------------------------------------------------

that if such appointment is not permissible under applicable law (i) the Board
shall recommend such designee for election to the Board and such recommendation
shall be included in any proxy statement, and (ii) the Buyer shall use
Reasonable Best Efforts to solicit from the stockholders of the Buyer eligible
to vote for the election of Directors at the next annual meeting of the Buyer’s
stockholders proxies in favor of such designee.

 

(b) Upon the expiration of the term of Philip E. Kucera or any subsequent
designee of the Parent (i) the Buyer shall nominate the person designated by the
Parent in accordance with Section 2.01(a) for election to the Board, (ii) the
Board shall recommend such designee for election to the Board and such
recommendation shall be included in any proxy statement, and (iii) the Buyer
shall use Reasonable Best Efforts to solicit from the stockholders of the Buyer
eligible to vote for the election of Directors proxies in favor of the
representative designated by the Parent.

 

ARTICLE 3

 

REGISTRATION RIGHTS

 

SECTION 3.01. Demand Registration. (a) The Buyer agrees that, upon the request
of the Parent, it will file a registration statement (a “Registration
Statement”) under the Securities Act as to the number of shares of Registrable
Securities specified in such request (a “Demand Registration”); provided that
(i) the Company shall not be required to file a Registration Statement prior to
such time as all financial statements required under the Securities Act to be
included therein are available and all required accountants’ consents have been
obtained; (ii) the Company shall not be required to file a Registration
Statement with respect to more than 80% of the Shares prior to the first
anniversary of the Closing Date; (iii) the Buyer shall not be required to file
more than three Registration Statements; (iv) the Parent shall not make more
than one request for a Demand Registration in any twelve month period, (v) the
Company shall not be required to file a Registration Statement with respect to
less than the lesser of (A) 20% of the Shares and (B) Shares having a value
based on the average closing price of Buyer Common Stock for the thirty (30) day
period prior to the date of such request for a Demand Registration of not less
than $20,000,000, (vi) any sales of Registrable Securities, other than pursuant
to an Underwritten Registration, shall be subject to the limitation set forth in
Section 4.01(b), (vii) the Buyer shall not be required to effect a Demand
Registration if within 10 days after receipt of a request therefor, the Buyer
provides written notice of its bona fide intention to file within 60 days a
registration statement for an underwritten public offering of securities for its
own account, and (viii) the Buyer shall not be required to effect a Demand
Registration during the period from the date of filing of, and ending 90 days
after the effective date of, any registration statement for an underwritten
public offering of securities for the account of the Buyer. Buyer’s right to
block or defer a Demand Registration pursuant to this Article 3 may be exercised
only once in any 12-month period. During any period that a Demand Registration
is blocked or deferred pursuant to this Section 3.01, Buyer shall not file a
Registration Statement under the Securities Act covering the resale of
securities of the Buyer for the account of any other stockholder of Buyer.

 

(b) In the case of an Underwritten Registration, the Parent shall select the
lead underwriter, any additional underwriters, and any additional investment
bankers and managers to be used in connection with the offering, subject to the
Buyer’s reasonable approval.

 

4



--------------------------------------------------------------------------------

(c) Without the consent of the Parent, no securities other than Registrable
Securities shall be included in a Demand Registration.

 

SECTION 3.02. Piggyback Registration. If the Buyer proposes to register a Public
Offering for its own account at any time, the Buyer shall each such time give
notice to the Parent at least 15 Business Days prior to the anticipated filing
date of the registration statement relating to such registration, which notice
shall set forth the Parent’s rights under this Section 3.02 and shall offer the
Parent and its Subsidiaries the opportunity to register such number of shares of
Registrable Securities as the Parent may request on the same terms and
conditions as the Buyer (a “Piggyback Registration”); provided, that the Parent
shall not request the registration of a greater number of shares of Buyer Common
Stock than that for which it could then demand a registration under Section
3.01(a)(ii). No registration effected under this Section 3.02 shall relieve the
Buyer of its obligations to effect a Demand Registration to the extent required
by Section 3.01, provided, however, that any Shares sold pursuant to this
Section 3.02 shall be applied against the limitation set forth in Section
3.01(a)(ii). Buyer may withdraw any Piggyback Registration at any time without
liability to Parent.

 

SECTION 3.03. Reduction of Offering. Notwithstanding anything contained herein,
if the managing underwriter of a Public Offering made pursuant to Section 3.02
advises the Buyer in writing that, in such underwriter’s opinion, the inclusion
of Registrable Securities would adversely affect the offering, then the amount
of Registrable Securities to be offered for the account of the Parent shall be
reduced to the extent necessary to reduce the total amount of securities to be
included in such offering to the amount recommended by such managing
underwriter; provided that if securities are being offered for the account of
Persons other than the Buyer, then the proportion by which the amount of such
Registrable Securities intended to be offered for the account of the Parent is
reduced shall not exceed the proportion by which the amount of such securities
intended to be offered for the account of such other Persons is reduced.

 

SECTION 3.04. Filings; Information. Whenever the Parent requests that any
Registrable Securities be registered pursuant to Section 3.01 hereof, the Parent
shall indicate whether the request is for a Shelf Registration or an
Underwritten Registration. Buyer will thereupon use Reasonable Best Efforts to
effect the requested registration of such Registrable Securities as soon as is
practicable, and in connection with any such request:

 

(a) The Buyer will use its Reasonable Best Efforts to prepare and file with the
SEC as soon as practicable a Registration Statement on any form for which the
Buyer then qualifies and which counsel for the Buyer shall deem appropriate and
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use
Reasonable Best Efforts to cause such filed Registration Statement to become and
remain effective for up to 90 days in the case of an Underwritten Registration
and 12 months in the case of a Shelf Registration; provided, that, at least five
(5) Business Days prior to filing any registration statement or prospectus or
any amendments or supplements thereto, the Buyer will furnish to the Parent and
its counsel copies of all such documents proposed to be filed and any such
holder shall have the opportunity to comment on any information pertaining to
the Parent and its plan of distribution that is contained therein and the Buyer
shall make the corrections reasonably requested by the Parent with respect to
such information prior to filing any such registration statement or amendment;
and provided further that, the Buyer’s obligations

 

5



--------------------------------------------------------------------------------

to use Reasonable Best Efforts to file or maintain the effectiveness of the
Registration Statement shall be suspended for up to 90 days if the Buyer shall
furnish to the Parent a certificate signed by the Buyer’s Chief Executive
Officer stating that in his reasonable good faith judgment the fulfillment of
the foregoing obligations would (i) require the Buyer to make a disclosure that
would be detrimental to the Buyer, or (ii) occur at a time when the price or
exchange ratio at which the Buyer is obligated to issue securities (other than
Buyer employee or officer and director stock options or restricted stock grants)
is being determined, except that the foregoing obligations of the Buyer shall be
reinstated upon the making of such disclosure by the Buyer or expiration or
termination of the circumstances referred to in clause (ii) above (or, if
earlier, when such disclosure would no longer be necessary for the fulfillment
of the foregoing obligations or no longer be detrimental). Notwithstanding the
foregoing, Buyer may suspend a Demand Registration under this Section 3.04 for
not more than a cumulative period of 105 days in any 12-month period. If, during
the period a Demand Registration is permitted to be suspended under this Section
3.04(a), Buyer does not also suspend the filing or effectiveness, as applicable,
of any other Registration Statement covering the resale of securities of the
Buyer for the account of any other stockholder of the Buyer, then Buyer shall
not suspend the Demand Registration unless, and to the extent that, any such
other Registration Statement is suspended.

 

(b) Notwithstanding anything to the contrary in this Agreement, at the request
of the Buyer, the Parent shall not, directly or indirectly, make sales of any
Registrable Securities during the period commencing upon the filing of any
Registration Statement by the Buyer to register a Public Offering for its own
account and ending 30 days following the closing of such Public Offering (such
period not to exceed 150 days), provided, that the Parent is given the
opportunity (whether or not accepted by the Parent) to include at least
2,500,000 Shares (as adjusted for any Adjustment Event) in such Public Offering.

 

(c) The Buyer will, if requested, prior to filing such Registration Statement or
any amendment or supplement thereto, furnish to the Parent and each applicable
managing underwriter, if any, copies thereof, and thereafter furnish to the
Parent and each such underwriter, if any, such number of copies of such
Registration Statement, amendment and supplement thereto (in each case including
all exhibits thereto and documents incorporated by reference therein) and the
prospectus included in such Registration Statement (including each preliminary
prospectus) as the Parent or each such underwriter may reasonably request in
order to facilitate the sale of the Registrable Securities.

 

(d) After the filing of the Registration Statement, the Buyer will promptly
notify the Parent of any stop order issued or, to the Buyer’s knowledge,
threatened to be issued by the SEC and shall use Reasonable Best Efforts to
prevent the entry of such stop order or to remove it if entered.

 

(e) The Buyer will use Reasonable Best Efforts to qualify the Registrable
Securities for offer and sale under such other securities or blue sky laws of
such jurisdiction in the United States as the Parent reasonably requests;
provided that the Buyer will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3.04(e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.

 

6



--------------------------------------------------------------------------------

(f) The Buyer will as promptly as is practicable notify the Parent, at any time
when a prospectus relating to the sale of the Registrable Securities is required
by law to be delivered in connection with sales by an underwriter or dealer, of
the occurrence of any event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and promptly make
available to the Parent and to the underwriters any such supplement amendment.
The Parent agrees that, upon receipt of any notice from the Buyer of the
occurrence of any event of the kind described in the preceding sentence, the
Parent will forthwith discontinue the offer and sale of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until receipt by the Parent and the underwriters of the copies of such
supplemented or amended prospectus and, if so directed by the Buyer, the Parent
will deliver to the Buyer all copies, other than permanent file copies then in
the Parent’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event the Buyer shall
give such notice, the Buyer shall extend the period during which such
Registration Statement shall be maintained effective as provided in Section
3.04(a) hereof by the number of days during the period from and including the
date of the giving of such notice to the date when the Buyer shall make
available to the Parent such supplemented or amended prospectus.

 

(g) In the case of an Underwritten Registration, the Buyer will enter into
customary agreements (including an underwriting agreement in customary form) and
take such other actions as are reasonably requested by Parent in order to
expedite or facilitate the sale of such Registrable Securities, including but
not limited to attendance by the Buyer’s Chief Executive Officer and any other
Buyer officers as may be reasonably requested by the Parent, at any investor
presentation or any “road shows” undertaken in connection with the marketing or
selling of the Registrable Securities provided that the Buyer’s Chief Executive
Officer and such Buyer officers (if any) shall not be required to participate in
any such presentations or “road show” for more than five Business Days in
connection with each Underwritten Registration.

 

(h) In the case of an Underwritten Registration, the Buyer will use its
Reasonable Best Efforts to furnish to each underwriter (i) an opinion or
opinions of counsel to the Buyer and (ii) a comfort letter or comfort letters
from the Buyer’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the managing underwriter reasonably requests.

 

(i) As a condition to Buyer’s obligation to register Registrable Securities
under this Agreement, Parent shall, promptly upon request, furnish in writing to
the Buyer such information regarding the Parent, the plan of distribution of the
Registrable Securities and such other information as the Buyer may from time to
time reasonably request in writing or as may be legally required in connection
with such registration. In addition, the Parent shall complete and execute all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of any underwriting
arrangements and the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

(j) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, the Buyer shall
give, upon reasonable notice and during normal business hours, the Parent, its
underwriters, if any, and their respective counsel and accountants access to its
books and records and an opportunity to discuss the business of the Buyer with
its officers and the independent public accountants who have certified its
financial statements as shall be necessary, in the opinion of Parent’s or such
underwriters’ counsel to conduct a reasonable investigation within the meaning
of Section 11(b)(3) of the Securities Act.

 

SECTION 3.05. Registration Expenses. In connection with any Demand Registration
and in connection with any Piggyback Registration, the Buyer shall pay the
following expenses incurred in connection with such registration: (i)
registration and filing fees with the SEC, (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) expenses in connection with the preparation, printing,
mailing and delivery of any registration statements, prospectuses and other
documents in connection therewith and any amendments or supplements thereto,
(iv) fees and expenses incurred in connection with the listing of the
Registrable Securities, (v) fees and expenses of counsel and independent
certified public accountants for the Buyer, (vi) the reasonable fees and
expenses of any additional experts retained by the Buyer in connection with such
registration, (vii) internal expenses of the Buyer, (viii) for any Piggyback
Registration, fees and expenses in connection with any review by the NASD of the
underwriting arrangements or other terms of the offering, (ix) costs of printing
and producing any agreements among underwriters, underwriting agreements, any
“blue sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, and (x) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, provided, however, that the Buyer shall not be required to pay,
and the Parent shall reimburse the Buyer for, any such expenses for any Demand
Registration that is withdrawn at the request of the Parent unless such
withdrawn Registration Statement is counted toward the maximum number of Demand
Registrations to which the Parent is entitled under Section 3.01. The Parent
shall also pay (i) any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities and any out-of-pocket expenses of the
Parent, and (ii) any out-of-pocket “road show” expenses incurred by Buyer in
connection with any Demand Registration.

 

SECTION 3.06. Indemnification by the Buyer. The Buyer agrees to indemnify and
hold harmless the Parent, its officers, directors, employees and agents, and
each Person, if any, who controls the Parent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(“Damages”) caused by or relating to any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Buyer shall have furnished any amendments or supplements thereto) or any
preliminary prospectus (including documents incorporated by reference therein),
or caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or related
to any such untrue

 

8



--------------------------------------------------------------------------------

statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Buyer by the Parent or on the Parent’s
behalf expressly for use therein, provided that, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus, or in any prospectus, as the case may be, the indemnity
agreement contained in this paragraph shall not apply to the extent that any
Damages result from the fact that a current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) was not sent or given to
the Person asserting any such Damages at or prior to the written confirmation of
the sale of the Registrable Securities concerned to such Person if it is
determined that the Buyer has provided such prospectus to the Parent and it was
the responsibility of the Parent to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
Damages. The Buyer also agrees to indemnify any underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Parent provided in this Section 3.06.

 

SECTION 3.07. Indemnification by the Parent. The Parent agrees to indemnify and
hold harmless the Buyer, its officers, directors and agents and each Person, if
any, who controls the Buyer within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Buyer to the Parent, but only (i) with respect to
information furnished in writing by the Parent or on the Parent’s behalf
expressly for use in any registration statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or (ii) to the extent that any Damages result from the
fact that a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) was not sent or given to the Person asserting
any such Damages at or prior to the written confirmation of the sale of the
Registrable Securities concerned to such Person if it is determined that it was
the responsibility of the Parent to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
loss, claim, damage, liability or expense. The Parent also agrees to indemnify
and hold harmless underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Buyer
provided in this Section 3.07. As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 3, the
Buyer may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar securities.
The Parent shall not be liable under this Section 3.07 for any Damages in excess
of the net proceeds realized by the Parent in the sale of Registrable Securities
of the Parent to which such Damages relate.

 

SECTION 3.08. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall

 

9



--------------------------------------------------------------------------------

promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses,
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel or (ii) in the reasonable judgment of such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the reasonable fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any Damages (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

 

SECTION 3.09. Contribution. If the indemnification provided for in this Article
3 is unavailable to the Indemnified Parties in respect of any Damages, then each
such Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages in such proportion as is appropriate to reflect the relative
fault of the Buyer, the Parent and the underwriters in connection with the
statements or omissions that resulted in such Damages, as well as any other
relevant equitable considerations. The relative fault of the Buyer, the Parent
and the underwriters shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Buyer and the Parent agree that it would not be just and equitable if
contribution pursuant to this Section 3.09 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Article 3, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any Damages which such
underwriter has otherwise been required to pay by reason of such untrue or
alleged

 

10



--------------------------------------------------------------------------------

untrue statement or omission or alleged omission, and the Parent shall not be
required to contribute any amount in excess of the amount by which the net
proceeds of the offering (before deducting expenses) received by the Parent
exceeds the amount of any Damages which the Parent has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

SECTION 3.10. Termination. Parent’s rights to require the registration of
Registrable Securities under this Article 3 shall terminate upon the later of
five (5) years after the Closing Date and such time as Parent holds less than
ten percent (10%) of the Registrable Securities (as adjusted for any Adjustment
Event).

 

ARTICLE 4

 

CERTAIN COVENANTS AND AGREEMENTS

 

SECTION 4.01. Rule 144. (a) The Buyer covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that it will take such further action as the Parent may reasonably request to
the extent required from time to time to enable the Parent or its Subsidiaries
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC. Upon the request of the Parent,
the Buyer will deliver to the Parent a written statement as to whether it has
complied with such reporting requirements.

 

(b) Until the third anniversary of the Closing Date, any sale of Registrable
Securities by the Parent, other than pursuant to an Underwritten Registration or
Piggyback Registration, shall be in compliance with the volume limitations set
forth in section (e) of Rule 144 under the Securities Act, regardless of whether
such section then applies to the Parent, provided, that for purposes of Rule
144(e) “one percent” shall be deemed to be “two percent.”

 

ARTICLE 5

 

RIGHT OF FIRST OFFER

 

SECTION 5.01. Restrictions on Transfer. Any voluntary sale, transfer or other
disposition (“Transfer”) of any of the Shares by Parent or its Subsidiaries,
other than according to the terms of this Agreement, shall be void and transfer
no right, title, or interest in or to any of such Shares to the purported
transferee (it being understood that a Transfer by operation of law shall not be
restricted by this Article 5). Each certificate representing the Shares acquired
by the Parent at the Closing shall be stamped with the following legend in a
prominent manner:

 

“The sale or other disposition of any of the shares represented by this
certificate is restricted by a Shareholder Agreement, dated as of September 1,
2005, as amended from time to time, among Bowne & Co., Inc. and this corporation
(the “Agreement”). A copy of the Agreement is available for inspection during
normal business hours at the principal executive office of this corporation.”

 

11



--------------------------------------------------------------------------------

SECTION 5.02. Offer of Sale; Notice of Proposed Sale. If the Parent desires to
Transfer any of the Shares, or any interest in such Shares, in any transaction
other than a sale in a Public Offering, the Parent shall first deliver written
notice of its desire to do so (a “Sale Notice”) to the Buyer, in the manner
prescribed in Section 7.02 of this Agreement. The Sale Notice must specify: (a)
the name and address of the party to which the Parent proposes to sell or
otherwise dispose of the Shares or an interest in the Shares, if known to the
Parent (the “Offeror”), (b) the number of Shares the Parent proposes to sell or
otherwise dispose of (the “Offered Shares”), (c) the price per share at which
the Parent proposes to sell the Offered Shares (the “Offered Price”).

 

SECTION 5.03. Buyer’s Option to Purchase. The Buyer shall have the option to
purchase all of the Offered Shares at the Offered Price. The Buyer must exercise
such option, no later than three (3) Business Days after such Sale Notice is
deemed under Section 7.02 hereof to have been delivered to it (the “Option
Period”), by written notice to the Parent. In the event the Buyer duly exercises
its option to purchase all of the Offered Shares, the closing of such purchase
shall take place at the offices of the Buyer on the date five (5) Business Days
after the exercise of such option. If the Buyer does not exercise its option to
purchase all of the Offered Shares within the Option Period, then the option of
the Buyer to purchase the Offered Shares, shall terminate and the Parent shall
be permitted to sell the Offered Shares to a purchaser that is not affiliated
with Parent at a price per share no lower than the Offered Price within 90 days
after expiration of the Option Period. If no such sale occurs within such 90-day
period, such Offered Shares may not be Transferred by Parent without again
complying with Section 5.02 and this Section 5.03. Notwithstanding the
foregoing, the Buyer shall not have an option to purchase Shares from the Parent
if the number of Shares being sold does not (a) exceed 4.9% of the outstanding
Buyer Common Stock at the time of the sale (determined by reference to the most
recently filed report under the Securities Act containing such information) or
(b) result in the Person to whom the Shares are being Transferred acquiring more
than 4.9% of the outstanding Buyer Common Stock (determined by reference to the
most recently filed report under the Securities Act containing such
information); provided that (i) sales of Shares pursuant to this sentence shall
be subject to the restriction on sales set forth in Section 5.04 and (ii) the
Parent shall provide prompt written notice of a sale of Shares pursuant to this
sentence to the Buyer and the Parent shall use Reasonable Best Efforts to
include the identity of the purchasers to the extent the Parent has knowledge of
such purchasers’ identity.

 

SECTION 5.04. Restriction on Transfer to Competitors of the Buyer.
Notwithstanding the provisions of Sections 5.02 and 5.03, in no event shall the
Parent or its Subsidiaries knowingly Transfer any of the Shares to any Person
that is engaged in a business competitive with that of Buyer.

 

12



--------------------------------------------------------------------------------

ARTICLE 6

 

STANDSTILL

 

SECTION 6.01. Purchases of Shares of Buyer Common Stock. From the Closing Date
until the third anniversary thereof, Parent shall not, and shall not permit its
Subsidiaries to:

 

(a) directly or indirectly acquire, announce its intention to acquire, make any
proposal to acquire, agree or offer to acquire ownership of any shares of Buyer
Common Stock, or any other securities convertible into, or any options, warrants
or rights to acquire any shares of Buyer Common Stock or any assets of Buyer
(other than property acquired in the ordinary course of business) from the Buyer
or any other Person;

 

(b) “solicit” or propose to “solicit” or participate in any “solicitation” of
any, “proxy” (as such term is defined in Regulation 14A under the Exchange Act)
from any holder of shares of Buyer Common Stock, become a “participant” in a
“solicitation” in opposition to any matter that has been recommended by a
majority of the members of the Board of Directors of Buyer, propose or otherwise
solicit stockholders of Buyer for approval of any stockholder proposal or
otherwise seek to influence or control the management or policies of Buyer;

 

(c) take any action to form, join in or in any way participate in any
partnership, limited partnership or other Group (as such term is defined under
the Exchange Act) with respect to shares of Buyer Common Stock; or

 

(d) assist or announce its intention to assist any other person in doing any of
the foregoing.

 

ARTICLE 7

 

MISCELLANEOUS

 

SECTION 7.01. Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
permitted assigns, provided that no party may (other than by operation of law
and other than in the case of the Parent to an Affiliate of the Parent) assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior consent of the other party hereto, provided,
however, that, (i) the Parent and its Subsidiaries shall not sell or otherwise
transfer any of the Shares to any Affiliate unless the transferee agrees in
writing to be bound by the provisions of this Agreement to the same extent as
the Parent, and (ii) the provisions of Article 2 are not assignable under any
circumstances. It is expressly understood and agreed that the transfer
restrictions set forth in this Agreement shall terminate with respect to each
share of Stock Consideration after such share has been Transferred by the Parent
(or an Affiliate thereof) to any Person that is not an Affiliate of the Parent
in compliance with the terms of this Agreement.

 

(b) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 7.02. Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly delivered four (4)
Business Days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one (1) Business Day after it is sent for next
Business Day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:

 

If to the Parent:

 

Bowne & Co., Inc.

345 Hudson Street

New York, New York 10014

Attention: General Counsel

Telecopy: (212) 931-1899

  

Copy (which shall not constitute notice) to:

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: Mark L. Mandel, Esq.

Telecopy: (212) 354-8113

If to the Buyer:

  

Copy (which shall not constitute notice) to:

Lionbridge Technologies, Inc.

1050 Winter Street

Suite 2300

Waltham, MA 02451

Attention: General Counsel

Telecopy: (781) 434-6057

  

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Mark G. Borden, Esq.

Telecopy: (617) 526-5000

 

Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party or parties notice in the manner herein set
forth.

 

SECTION 7.03. Waiver; Amendment. No provision of this Agreement may be waived
except by an instrument in writing executed and delivered by duly authorized
officers of the respective parties.

 

SECTION 7.04. Fees and Expenses. Except as otherwise provided in the Purchase
Agreement, each party shall bear its own costs and expenses incurred in
connection with the preparation of this Agreement, or any amendment or waiver
hereof.

 

SECTION 7.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
conflicts of laws rules of such state.

 

14



--------------------------------------------------------------------------------

SECTION 7.06. Waiver of Jury Trial. Each of the Buyer and the Parent hereby
waive, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any litigation as between the parties directly
or indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby or disputes relating hereto. Each of the Buyer
and the Parent (i) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 7.06.

 

SECTION 7.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other party for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

SECTION 7.08. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by the other party hereto.

 

SECTION 7.09. Entire Agreement. This Agreement and the Purchase Agreement
constitute the entire agreement among the parties hereto and supersede all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof and thereof.

 

SECTION 7.10. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

SECTION 7.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

SECTION 7.12. Jurisdiction; Agents for Service of Process. Any judicial
proceeding brought against any of the parties to this Agreement on any dispute
arising out of this Agreement or any matter related hereto may be brought
exclusively in the courts of the State of New York located in New York City or
in the United States District Court for the Southern District of New York, and,
by execution and delivery of this Agreement, each of the parties to this
Agreement accepts the exclusive jurisdiction of such courts, and irrevocably
agrees to be bound by any

 

15



--------------------------------------------------------------------------------

judgment rendered thereby in connection with this Agreement. The foregoing
consent to jurisdiction shall not constitute general consent to service of
process in the State of New York for any purpose except as provided above and
shall not be deemed to confer rights on any Person other than the respective
parties to this Agreement. The Parent and the Buyer agree that service of any
process, summons, notice or document by United States registered mail to such
party’s address set forth above shall be effective service of process for any
action, suit or proceeding in New York with respect to any matters for which it
has submitted to jurisdiction pursuant to this Section 7.12.

 

SECTION 7.13. Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholder Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

BOWNE & CO., INC.

By:

 

/s/ C. Cody Colquitt

--------------------------------------------------------------------------------

Name:

  C. Cody Colquitt

Title:

  SVP and CFO LIONBRIDGE TECHNOLOGIES, INC.

By:

 

/s/ Rory J. Cowan

--------------------------------------------------------------------------------

Name:

  Rory J. Cowan

Title:

  CEO

 

16